Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 1 of 10. PageID #: 436


 UNITED STATES DISTRICT COURT
 NORTHERN DISTRICT OF OHIO

                                                :
 UNITED STATES OF AMERICA,                      :   CASE NO. 5:98-cr-00138
                                                :
            Plaintiff,                          :   OPINION & ORDER
                                                :   [Resolving Doc. 108]
 vs.                                            :
                                                :
 TIMOTHY WISE,                                  :
                                                :
            Defendant.                          :
                                                :


 JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

        In 1998, a jury convicted Defendant Timothy Wise of six bank-robbery-related

 charges. The Court sentenced Wise to a then-mandatory 610-month minimum sentence.

        In 2007, other prison inmates attacked Defendant Wise at his prison’s recreation

 yard. Defendant Wise suffered severe neurological and physical injuries.

        Defendant Wise now moves for compassionate release under 18 U.S.C. § 3582. 1

 He says the Court should reduce his sentence to time served due to his overlong sentence,

 deteriorating medical condition, COVID-19 risks, and other reasons. The Government

 opposes. 2

        For the following reasons, the Court GRANTS Defendant Wise’s motion for

 compassionate release.




        1
            Doc. 108.
        2
            Doc. 110. Wise replies. Doc. 111.
Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 2 of 10. PageID #: 437

 Case No. 5:98-cr-00138
 Gwin, J.

    I.       Background

         A. Offense Conduct

         In July 1997, Defendant Timothy Wise purchased crack cocaine from K.L., a minor. 3

 After this purchase, Wise proposed to K.L. that they could make money by robbing a bank:

                 The plan entailed [K.L.] getting in the defendant’s [trunk]. The
                 defendant, dressed in a suit, would drive [K.L.] to the bank and
                 let him out of the trunk. [K.L.] would then rob the bank and
                 return to Wise, who would be waiting for him. [K.L.] would
                 then get back into the trunk and the defendant would drive
                 away from the area slowly. 4

         Wise and K.L. executed some version of this plan three times. The first attempt

 succeeded. 5 The second attempt failed because K.L. dropped the stolen cash when a dye

 pack exploded. 6 Nevertheless, Wise and K.L. evaded capture. 7 During the third attempt, a

 police officer at the bank arrested K.L. 8 Wise initially escaped, but K.L. later informed

 Federal Bureau of Investigations (“FBI”) agents of Wise’s involvement. 9

         B. Wise’s Prosecution and Sentencing

         On March 5, 1998, FBI agents arrested Defendant Wise. 10 The federal indictment

 charged Wise with two counts of aiding and abetting bank robbery, one count of aiding

 and abetting an attempted bank robbery, and three counts of aiding and abetting the use or

 possession of a firearm in furtherance of a crime of violence. 11




         3
           Doc. 108-3 (“PSR”) ¶ 14.
         4
           PSR ¶¶ 14, 16.
         5
           PSR ¶ 17.
         6
           PSR ¶¶ 19-20.
         7
           PSR ¶ 20.
         8
           PSR ¶ 22.
         9
           PSR ¶ 23.
         10
            PSR ¶ 23.
         11
            Doc. 108-1.
                                               -2-
Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 3 of 10. PageID #: 438

 Case No. 5:98-cr-00138
 Gwin, J.

          The case went to trial. The first trial ended in a mistrial. 12 In the second trial, a jury

 convicted Defendant Wise of all counts. 13

          The presentence investigation report put Wise’s adjusted base offense level at 27

 and his criminal history category at I, resulting in a guidelines range of 70 to 87 months. 14

 This sentencing guidelines range was mandatory because Wise’s sentencing occurred

 before the Supreme Court decided United States v. Booker. 15 Consecutive to this

 mandatory guideline range, Wise’s firearms counts carried mandatory consecutive

 sentences, totaling 45 years. 16

          The court sentenced Wise to the mandatory minimum 610 months. 17

          C. Prison Injury

          During Wise’s approximately 22-year incarceration, Wise has suffered serious

 injuries. In 2007, other inmates beat Wise unconscious. 18 Wise suffered two spinal

 fractures, a broken jaw, and a broken nose. 19 Wise says that prison officials delayed a

 necessary back surgery for one year, resulting in complications. 20 Wise continues to have

 neurological problems, including debilitating headaches and seizures. 21

    II.        Discussion
          Wise moves for compassionate release. 22 Wise argues that his overlong sentence,




          12
             Doc. 31.
          13
             Doc. 50.
          14
             PSR ¶ 118.
          15
             543 U.S. 220 (2005).
          16
             PSR ¶ 66.
          17
             Doc. 73.
          18
             Doc. 108 at 7.
          19
             Id.
          20
             Id.
          21
             Id.
          22
             Id.
                                                  -3-
Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 4 of 10. PageID #: 439

 Case No. 5:98-cr-00138
 Gwin, J.

 deteriorating medical condition, COVID-19 risks, and other reasons justify a sentence

 reduction to time served. 23

         The Government opposes. 24 The Government argues that Wise’s medical condition

 is not deteriorating. 25 Regarding COVID-19, the Government says that Wise’s prison—FCI

 McDowell—has no confirmed cases and that Wise is not especially vulnerable to the

 virus. 26 The Government does not rebut Wise’s overlong sentence argument.

         A. Exhaustion
         The Court may modify a defendant’s term of imprisonment upon a motion from a

 defendant once 30 days have expired since the warden of the defendant’s facility received

 such a motion from the defendant. 27

         Wise argues that he has satisfied the exhaustion requirement, and the Government

 does not challenge this contention. The evidence shows that Wise’s facility received his

 request between a February 21 – 25, 2020 and that the Warden denied his request over 30

 days later, on April 6, 2020. 28

         Because more than 30 days have expired since Wise’s request, he has satisfied the

 exhaustion requirement.

         B. Eligibility
         To grant compassionate release, the Court must find that “extraordinary and



         23
              Id.
         24
            Doc. 110.
         25
            Id. at 5.
         26
              Id.
         27
            18 U.S.C. § 3582(c)(1)(A)(i).
         28
            Wise says that, on February 20, 2020, Wise’s his counsel submitted a compassionate release
 request via FedEx. Doc. 108 at 6; Doc. 108-11. In support, Wise presents a February 21, 2020 FedEx receipt
 showing that BOP received his compassionate release request. Doc. 108-10. The Government’s evidence—
 the Warden’s denial of Wise’s request—asserts that the Warden received the request on February 25.
 Doc. 110-2.
                                                    -4-
Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 5 of 10. PageID #: 440

 Case No. 5:98-cr-00138
 Gwin, J.

 compelling reasons warrant such a reduction” and “that such a reduction is consistent with

 applicable policy statements issued by the Sentencing Commission.”29 The Court must also

 consider the sentencing factors set forth in 18 U.S.C. § 3553. 30

        The applicable policy statement instructs that extraordinary and compelling reasons

 for a sentence reduction fall into four categories: (i) medical conditions, (ii) age, (iii) family

 circumstances, and (iv) other reasons. 31

        Wise’s compassionate release motion implicates the (i) medical conditions category

 and the (iv) other reasons category. The Court discusses each category in turn.

               1. Medical Conditions

        The Sentencing Commission’s policy statement provides guidance as to which

 medical conditions constitute extraordinary and compelling reasons warranting a sentence

 reduction. Such medical conditions include (i) terminal illnesses and (ii) conditions and

 impairments that “substantially diminish[] the ability of the defendant to provide self-care

 within the environment of a correctional facility and from which he or she is not expected

 to recover.” 32

        Wise’s medical records show that his neurological condition falls within this second

 category. His neurological condition diminishes his ability to provide self-care in prison,

 and the condition has no cure.

        Wise argues and the evidence substantiates that Wise’s neurological condition is

 worsening and that the condition diminishes his ability to provide self-care. 33 Previously,


        29
             18 U.S.C. § 3582(a)(1)(A).
        30
             Id.
        31
             USSG § 1B1.13 cmt. n.1.
        32
             Id.
        33
             Doc. 108 at 8; Doc. 110-1.
                                                 -5-
Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 6 of 10. PageID #: 441

 Case No. 5:98-cr-00138
 Gwin, J.

 Wise’s seizures had been controlled with medication, but over the last 18 months, Wise’s

 seizures have returned. 34 As a result, Wise has fallen out of his bunk and broken bones. 35

 Wise contends that he is “on orders to sleep only in a bottom bunk,” but, due to an

 apparent lack of prison space, Wise says prison officials assigned him to a top bunk. 36 The

 Government does not rebut Wise’s allegation regarding his bunk or his fall.

         Instead, the Government argues that Wise’s neurological condition is not

 worsening. The Government’s argument repeatedly misrepresents the record. For

 example, the Government says that Wise’s most recent medical record describes his

 condition as “unremarkable.” 37 In fact, the record says that Wise’s “L-spine is

 unremarkable,” but the record goes on to say that Wise has two fractured ribs. 38

         Next, the Government suggests that Wise’s claim that the his seizures have returned

 in the last 18 months is false because a medical record says that “Defendant ‘denies any

 seizure activity since his return.’” 39 But a full reading of the pertinent medical record

 shows that Wise was denying any seizures since his return to the emergency room after an

 apparent seizure. 40 Defendant was not, as the Government suggests, denying any seizures

 in the last 18 months.

         In short, Wise’s worsening neurological condition tends to show an extraordinary



         34
             Doc. 108 at 8; see Doc. 110-1 at 4-5.
         35
             Doc. 108 at 8; Doc. 110-1 at 10.
          36
             Doc. 108 at 8.
          37
             Doc. 110 at 5.
          38
             Doc. 110-1 at 1 (emphasis added).
          39
             Doc. 110 at 5 (quoting Doc. 110-1 at 4).
          40
             Guards transported Wise to the emergency room on December 9, 2020 because they saw him
 pass out and in an altered mental state. Doc. 110-1 at 121. The guards suspected a drug overdose, so the
 doctor conducted a drug screen and evaluation. The drug screen was negative. Id. at 126. The physician
 prescribed Keppra, an anti-seizure medication and discharged Wise. Id. at 115. Wise later reported to the
 doctor that the “prison is not giving him his seizure medication.” Id. at 141.
                                                     -6-
Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 7 of 10. PageID #: 442

 Case No. 5:98-cr-00138
 Gwin, J.

 and compelling reason for compassionate release.

         2. Other Reasons

         The Court next considers whether “other reasons” justify Wise’s proposed sentence

 modification. 41 Courts have described the Sentencing Commission’s policy statement’s

 “other reasons” category as a “catch-all provision.” 42 The “other reasons” category says that

 a sentence reduction may be appropriate if “an extraordinary and compelling reason other

 than, or in combination with, the reasons described” in the first three categories exists. 43

         Wise raises two arguments why his compassionate release motion should be

 granted under this catch-all provision: COVID-19 and his overlong sentence.

         Wise’s COVID-19 argument is not very persuasive. Wise is not among those

 particularly vulnerable to the virus, and he does not show that his prison—FCI McDowell—

 has been especially affected.

         Wise’s overlong sentence argument, on the other hand, is much more persuasive.

 Defendant Wise argues that his overlong sentence, and the disparity between him and a

 hypothetical similarly situated defendant sentenced today, constitutes an extraordinary and

 compelling reason justifying Wise’s sentence modification. 44



         41
             USSG § 1B1.13 cmt. n.1 (capitalization altered).
         42
             E.g., United States v. Brown, 411 F. Supp. 3d 446, 449 (S.D. Iowa 2019).
          43
             USSG § 1B1.13 cmt. n.1. The policy’s “Other Reasons” category is outdated in that it still
 assumes compassionate release “may by granted only upon motion by the Director of the Bureau of
 Prisons.” Brown, 411 F. Supp. 3d at 449 (quoting USSG § 1B1.13 cmt. n.1). Because this is no longer the
 law with the First Step Act, which allows defendants to seek relief directly from the court, the outdated policy
 “leaves district courts in a conundrum.” Id. (describing that Congress now allows district courts to grant
 petitions “consistent with the applicable policy statements” from the Sentencing Commission, but the
 Commission “has not made the policy statements for the old regime applicable to the new one”). This Court
 follows the growing number of district courts that have concluded that, in the absence of applicable policy
 statements, courts “can determine whether any extraordinary and compelling reasons other than those
 delineated in U.S.S.G. § 1B1.13 cmt. n.1(A)–(C) warrant” compassionate release. United States v. Rodriguez,
 424 F. Supp. 3d 674, 681–82 (N.D. Cal. 2019) (quoting Brown, 411 F. Supp. 3d at 449) (collecting cases).
          44
             Doc. 108 at 9-12.
                                                       -7-
Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 8 of 10. PageID #: 443

 Case No. 5:98-cr-00138
 Gwin, J.

         As explained above, Defendant Wise’s 1998 sentencing guideline range was 610 to

 627 months, and the court sentenced him to the mandatory minimum 610 months. Under

 the law today, Wise would face a guidelines range of 250 to 267 months, 45 subject to some

 court discretion.

         The reason for this disparity is twofold. First, Wise’s 1998 sentencing guidelines

 range was mandatory because Wise’s sentencing occurred before United States v. Booker.

 In Booker, the Supreme Court held that the sentencing guidelines are advisory. 46

         Second, in 1998, Wise’s § 924(c) firearms conviction sentences “stacked” and ran

 consecutively. 47 At the time of Wise’s sentencing, if multiple § 924(c) counts were

 charged in the same indictment, the first § 924(c) conviction carried a mandatory, five-year

 consecutive sentence, and each additional § 924(c) conviction added another 20 years. 48

 This was because under the original version of the statute, a § 924(c) conviction was

 considered “second or subsequent”—thus triggering the 20-year penalty—even if the first §

 924(c) conviction was obtained in that same case. 49 As Wise suffered three § 924(c)

 convictions, the sentencing judge was required to tack 45 years onto Wise’s sentence.

         In the First Step Act of 2018, Congress eliminated 18 U.S.C. § 924(c)’s previous

 stacking requirement. The First Step Act clarified that § 924(c) counts can only be stacked

 if the second offense occurs after a final conviction on the first offense. 50



         45
             A hypothetical similarly situated defendant sentenced today would face a mandatory 15-year
 sentence for counts 2, 4, and 6, and a guidelines range sentence of 70 to 87 months on counts 1, 3, and 5.
          46
             543 U.S. 220, 245 (2005).
          47
             United States v. Decator, No. CR CCB-95-0202, 2020 WL 1676219, at *4 (D. Md. Apr. 6, 2020).
          48
             In 1998, Congress amended § 924(c) to increase the mandatory minimum for a “second or
 subsequent” § 924(c) conviction from 20 years to 25 years. See Pub. L. 105-386, § 1(a), Nov. 13, 1998, 112
 Stat. 3469.
          49
             See Deal v. United States, 508 U.S. 129, 132–33 & n.1 (1993).
          50
             First Step Act of 2018, Pub. L. No. 115-391, § 403(a), 132 Stat. 5194, 5221–22.
                                                     -8-
Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 9 of 10. PageID #: 444

 Case No. 5:98-cr-00138
 Gwin, J.

         Multiple district courts have reasoned that the First Step Act’s elimination of 18

 U.S.C. § 924(c)’s previous stacking requirement constitutes an extraordinary and

 compelling reason under 18 U.S.C. § 3582(c)(1)(A). 51 The Court agrees with this

 reasoning. The fact that Wise, if sentenced today for the same conduct, would likely

 receive a dramatically lower sentence than the one he is currently serving, is an

 “extraordinary and compelling” reason justifying potential sentence reduction

 under § 3582(c)(1)(A)(i).

         Defendant Wise has served approximately 22 years—at the top of today’s guidelines

 range—without any adjustments for goodtime credit. In view of Wise’s offense conduct

 and his limited criminal history, a sentence of 610 months is disproportionate to similarly

 situated defendants being sentenced today. Considering this sentencing disparity, Wise’s

 deteriorating medical condition, and COVID-19 risks, the Court finds extraordinary and

 compelling grounds to reduce Wise’s sentence. Granting compassionate release here also

 accords with 18 U.S.C. § 3553(a).




         51
             United States v. Brown, No. 4:05-CR-00227-1, 2020 WL 2091802, at *8 (S.D. Iowa Apr. 29, 2020)
 (collecting cases); see also United States v. Marks, No. 03-CR-6033L, 2020 WL 1908911, at *16 (W.D.N.Y.
 Apr. 20, 2020) (holding rehabilitation and changes to § 924(c) stacking constitute extraordinary and
 compelling circumstances); United States v. McPherson, No. CR94-5708RJB, 2020 WL 1862596, at *5 (W.D.
 Wash. Apr. 14, 2020) (“It is extraordinary that a civilized society can allow this to happen to someone who,
 by all accounts, has long since learned his lesson.”); United States v. Wade, No. 2:99-CR-00257-CAS 3, 2020
 WL 1864906, at *6 (C.D. Cal. Apr. 13, 2020) (“A number of other district courts . . . have also found that the
 drastic reduction in § 924(c) sentences with its elimination of stacking . . . in combination with other
 circumstances may warrant a modification of the defendant's sentence.” (internal citations and quotation
 marks omitted)); Decator, No. CR CCB-95-0202, 2020 WL 1676219, (D. Md. Apr. 6, 2020) (finding the
 change in sentencings requirements under 18 U.S.C. § 924(c) to be an extraordinary and compelling reason
 to reduce Decator’s 633-month sentence for several armed bank robberies dating back to the early 1990s);
 United States v. Maumau, No. 2:08-CR-00758-TC-11, 2020 WL 806121, at *5 (D. Utah Feb. 18, 2020)
 (considering § 924(c) stacking changes one of several extraordinary and compelling reasons); United States v.
 Urkevich, No. 8:03CR37, 2019 WL 6037391, at *4 (D. Neb. Nov. 14, 2019) (“A reduction in his sentence is
 warranted by extraordinary and compelling reasons, specifically the injustice of facing a term of incarceration
 forty years longer than Congress now deems warranted for the crimes committed.”).
                                                       -9-
Case: 5:98-cr-00138-JG Doc #: 112 Filed: 06/25/20 10 of 10. PageID #: 445

  Case No. 5:98-cr-00138
  Gwin, J.

     III.         Conclusion
            For the foregoing reasons, the Court GRANTS Wise’s request for compassionate

  release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court reduces Wise’s sentence to

  time served. Wise’s term of supervised release remains at three years, and he is otherwise

  subject to the terms of the latest judgment. 52

            Furthermore, the Court orders the Bureau of Prisons to take measures, including a

  14-day pre-transfer quarantine and testing, to ensure that Wise is free of COVID-19 prior to

  his release.




  IT IS SO ORDERED.


  Dated: June 25, 2020                              s/      James S. Gwin
                                                    JAMES S. GWIN
                                                    UNITED STATES DISTRICT JUDGE




            52
                 See Doc. 73.
                                                -10-
